NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      No. 20-2659
                                    ______________

                            UNITED STATES OF AMERICA

                                            v.

                                  JOSEPH E. ADAMS,
                                             Appellant
                                    ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                          (D.C. No. 4-17-cr-00115-001)
                     District Judge: Hon. Matthew W. Brann
                                 ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 27, 2021
                                  ______________

  Before: GREENAWAY, JR., SHWARTZ, Circuit Judges, and ROBRENO, District
                              Judge. *

                                  (Filed: May 28, 2021)
                                    ______________

                                      OPINION **
                                    ______________

SHWARTZ, Circuit Judge.


       *
         The Honorable Eduardo C. Robreno, United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
       **
          This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
          Joseph Adams pleaded guilty to one count of assault with a dangerous weapon and

was sentenced to seventy-two months’ imprisonment. Adams appeals. Because neither

Adams nor this Court has identified a nonfrivolous issue for appeal, we will grant his

counsel’s motion to withdraw under Anders v. California, 386 U.S. 738 (1967), and

affirm.

                                                 I

          Adams was an inmate at the United States Penitentiary Allenwood. Adams shared

a cell with an inmate who threatened and assaulted Adams. In response, Adams placed a

rock inside a mesh laundry bag and struck his cellmate in the head and face. The

cellmate suffered severe injuries that required hospitalization and surgery.

          Thereafter, a grand jury returned a three-count indictment against Adams for

assault with a dangerous weapon, in violation of 18 U.S.C. § 113(a)(3); assault resulting

in serious bodily injury, in violation of 18 U.S.C. § 113(a)(6); and possession of a

prohibited object, in violation of 18 U.S.C. § 1791 and 28 C.F.R. §§ 6.1 & 541.3. 1

Pursuant to a plea agreement, Adams pleaded guilty to count one of the indictment.

          The Probation Office then prepared a Presentence Investigation Report (“PSR”),

which recommended a United States Sentencing Guidelines range of 84 to 105 months’

imprisonment, based on a total offense level of 22 and a criminal history category of VI.

Prior to sentencing, Adams moved for a downward departure based on (1) the victim’s



          1
              The indictment erroneously identified 28 C.F.R. § 541.13 here instead of
§ 541.3.
                                                 2
wrongful conduct in provoking the offense behavior, pursuant to U.S.S.G. § 5K2.10; and

(2) Adams’ fragile physical condition, pursuant to U.S.S.G. § 5H1.4. Adams also

requested a downward variance based upon the factors in 18 U.S.C. § 3553(a),

emphasizing his age, mental and medical conditions, vulnerability to future predation,

and positive family connections.

       At the sentencing hearing, the District Court adopted the Guidelines calculation as

set forth in the PSR. The Court then considered Adams’ departure motion, and noted it

had “substantial discretion . . . in deciding whether to depart from the [G]uideline range,”

App. 92, but concluded that Adams was not entitled to a downward departure. After

hearing from character witnesses and Adams, the Court discussed the § 3553(a)

sentencing factors, granted a downward variance, and sentenced Adams to a below-

Guideline sentence of seventy-two months’ imprisonment, to run consecutive to the

sentence he was then serving, and ordered him to pay $296,407.95 in restitution and a

$100.00 special assessment.

       Adams’ counsel filed an appeal on Adams’ behalf and, finding no meritorious

grounds upon which to appeal, moved to withdraw as counsel under Anders.

                                            II 2

                                             A

       “Third Circuit Local Appellate Rule 109.2(a) reflects the guidelines the Supreme

Court promulgated in Anders to assure that indigent clients receive adequate and fair


       2
           We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                             3
representation.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). This rule

allows defense counsel to file a motion to withdraw and an accompanying brief pursuant

to Anders when counsel has reviewed the record and concluded that “the appeal presents

no issue of even arguable merit[.]” Third Cir. L.A.R. 109.2(a). When counsel submits an

Anders brief, we must determine: “(1) whether counsel adequately fulfilled the rule’s

requirements; and (2) whether an independent review of the record presents any

nonfrivolous issues.” Youla, 241 F.3d at 300 (citing United States v. Marvin, 211 F.3d

778, 780 (3d Cir. 2000)). An issue is frivolous if it “lacks any basis in law or fact.”

McCoy v. Ct. of Appeals of Wis., Dist. 1, 486 U.S. 429, 438 n.10 (1988).

       To determine whether counsel has fulfilled Rule 109.2(a)’s requirements, we

examine the Anders brief to see if it: (1) shows that counsel has thoroughly examined the

record in search of appealable issues, identifying those that arguably support the appeal,

even if “wholly frivolous,” Smith v. Robbins, 528 U.S. 259, 285 (2000); and (2) explains

why those issues are frivolous, Marvin, 211 F.3d at 780-81. If these requirements are

met, the Anders brief guides our review, and we need not scour the record. See Youla,

241 F.3d at 300-01.

       Here, defense counsel’s Anders brief satisfies both elements, and an independent

review of the record reveals no nonfrivolous issues. First, the brief demonstrates a

thorough examination of the record and identifies the District Court’s jurisdiction, the

validity of Adams’ guilty plea, and the reasonableness of his sentence. Second, the brief

explains why any challenge to Adams’ plea or sentence would be frivolous under the

                                              4
governing law. Counsel’s Anders brief is therefore sufficient. Moreover, Adams himself

has not filed a pro se brief and thus has identified no issues for appeal.

                                               B

       First, Adams’ counsel correctly noted that the District Court had jurisdiction to

enter the judgment of conviction. Under 18 U.S.C. § 3231, United States district courts

have jurisdiction over offenses against the laws of the United States. Here, Adams was

convicted of assault with a dangerous weapon in violation of 18 U.S.C. § 113(a)(3),

which is a federal offense. Accordingly, there is no issue of arguable merit concerning

jurisdiction.

       Second, Adams’ guilty plea is valid under the Constitution and Federal Rule of

Criminal Procedure 11. 3 At the change of plea hearing, the District Court confirmed

Adams’ competence, ensured that he understood the charges against him, and reviewed



       3
        When a defendant enters a guilty plea, he waives various constitutional rights,
and those rights must be specifically addressed during a plea hearing. Boykin v.
Alabama, 395 U.S. 238, 242-44 (1969). Accordingly, Rule 11 requires that a district
court advise the defendant, among other things, of

       the waiver of certain constitutional rights by virtue of a guilty plea, the nature
       of the charges to which he or she is pleading guilty, the maximum possible
       penalty to which he or she is exposed, the court’s obligation to apply the
       Sentencing Guidelines and discretion to depart from those guidelines under
       some circumstances, and the terms of any plea-agreement provision waiving
       the right to appeal or to collaterally attack the sentence.

United States v. Schweitzer, 454 F.3d 197, 202-03 (3d Cir. 2006) (quotation marks,
alterations, and citation omitted). The district court must also “ensure that the defendant
receives these caveats, understands them, and still wishes of his or her own volition to
plead guilty.” Id. at 203.
                                              5
his constitutional rights. Specifically, the Court explained that Adams could choose to

plead not guilty and proceed to trial at which he would have the right to assistance of

counsel who could confront and cross-examine witnesses and who could subpoena

witnesses, that he had a right to testify or not testify at trial, and that the jury would

presume him innocent unless the Government proved his guilt beyond a reasonable

doubt. The Court also informed Adams of the penalties he faced and explained that, in its

sentence, it would refer to, but could depart from, the Guidelines range. Finally, the

Court found there was a factual basis for Adams’ guilty plea. Because Adams pleaded

guilty knowingly and voluntarily with an understanding of his rights and the

consequences of his plea and there was a factual basis for his plea, there is no issue of

arguable merit concerning the plea’s validity.

       Third, Adams’ sentence is procedurally and substantively reasonable. See United

States v. Tomko, 562 F.3d 558, 566 (3d Cir. 2009) (en banc) (explaining that our Court’s

responsibility when reviewing a criminal sentence is “to ensure that a substantively

reasonable sentence has been imposed in a procedurally fair way”). With respect to

procedural reasonableness, a district court must (1) calculate the applicable Guidelines

range, (2) consider departure motions, and (3) meaningfully address all relevant 18

U.S.C. § 3553(a) factors. United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006).

       Here, the District Court fulfilled these procedural requirements. The Guidelines

calculation was supported by the facts and comported with the Sentencing Guidelines.

The Court then considered Adams’ motion for a downward departure based on U.S.S.G.

                                               6
§§ 5K2.10 & 5H1.4, recognized its authority to depart and its substantial discretion when

making that decision, and then rejected both grounds for departure. Because the Court

recognized its authority to depart when it declined to exercise that authority, we lack

jurisdiction to review its decision. See United States v. Minutoli, 374 F.3d 236, 239 (3d

Cir. 2004) (“It is well-established in this Court that we lack jurisdiction to review the

merits of a district court’s discretionary decision to refuse a downward departure under

the Sentencing Guidelines once we determine that the district court properly understood

its authority to grant a departure[.]”). Finally, the Court gave “rational and meaningful

consideration” to the § 3553 factors. Tomko, 562 F.3d at 568 (quoting United States v.

Grier, 475 F.3d 556, 571 (3d Cir. 2007) (en banc)). Specifically, the Court acknowledged

the serious nature of Adams’ offense, including the fact that the victim suffered serious

injuries that resulted in an eleven-day hospital stay. Turning to Adams’ history and

characteristics, the Court acknowledged Adams’ history of mental illness, his extensive

criminal history, and his past substance abuse. Ultimately, the Court imposed a sentence

below the Guidelines range based on Adams’ history of substance abuse, serious mental

illness, and physical health issues, as well as the victim’s precipitating conduct. Thus,

having complied with the three-step process outlined in Gunter, the Court’s sentence was

procedurally reasonable.

       The District Court’s 72-month below-Guideline sentence was also substantively

reasonable. Given Adams’ long criminal history, which includes eleven bank robberies

and multiple misconducts while incarcerated, and considering the premeditated nature of

                                              7
Adams’ assault on his cellmate, we do not conclude that “no reasonable sentencing court

would have imposed the same sentence” on Adams. Tomko, 562 F.3d at 568. Thus, any

challenge to the substantive reasonableness of Adams’ sentence would lack merit.

                                             III

       For the foregoing reasons, we will grant counsel’s motion to withdraw and affirm

Adams’ judgment of conviction. 4




       4
          Pursuant to Third Cir. L.A.R. 109.2(b), Counsel is also relieved of the obligation
to file a petition of certiorari in the Supreme Court of the United States.

                                             8